                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF RHODE ISLAND




OSCAR YANES, et al                     )
         Petitioners                   )
                                       )
                   v.                  )      1:20-cv-00216-MSM-PAS
                                       )
DANIEL MARTIN, et al                   )
         Respondents                   )



                          MEMORANDUM AND ORDER

      On May 20, 2020, the Court held a telephonic conference with attorneys

representing the named petitioners, who are seeking to represent a class of similarly-

situated petitioners, and attorneys representing the respondents. The conference

addressed several pending motions:         (1) motion for class certification and

appointment of lead counsel (ECF 14), (2) motion for an injunction to prohibit

transfers of ICE detainees in or out of the Wyatt Detention Center (ECF 16), (3)

motion for expedited bail hearings and discovery (ECF 15), and (4) motion for

preliminary injunction (ECF 1).

      After hearing arguments of counsel, I issue the following ORDERS:

      1. Pursuant to Rule 23(b) of the Federal Rules of Procedure, and for the

reasons stated on the record, I provisionally certify as a class, civil immigration

detainees at the Wyatt Detention Center who are currently held there or will be held

there during the pendency of this action. The respondents have objected to class
certification and may, in their response to the Complaint to be filed no later than May

26, 2020, put forth reasons why such a class should not be finally certified.       As a

temporary matter, while the class is so certified, I designate petitioners Oscar Yanes,

Gagik Mkrtchian, and Wendell Baez Lopez, to be class representatives, and I

designate Attorneys Michael Tan, Eunice Cho and David Fathi to be class counsel. If

class certification is made final in the future, these designations will similarly become

final.

         2. With respect to the motion to enjoin transfers in or out of the facility, the

Court has already issued an Order (ECF 17) requiring the respondents to notify the

Court and petitioners’ counsel of their intention to transfer any members of the class

out of the facility. Respondents have given verbal notice of their intent to transfer,

beginning on May 26, 2020, eight (8) detainees who are subject to final removal

orders, for the purpose of deportation. The Court ORDERS the respondents to give

written notice of that intent no later than 9 a.m. on May 21, 2020, along with

information pertinent to their removal status. The petitioners have until 9 am on

May 22, 2020, to respond, and the Court will hold a virtual hearing on May 22, 2020,

to address the pending motion to enjoin such transfers with respect to those eight

detainees.

         The government will address in its May 26th response the issue of whether the

Court should enjoin the acceptance of new detainees into the facility.

         3. With respect to the motion for expedited bail hearings and discovery, the

government has verbally objected, and will address this motion in its comprehensive
response of May 26th.    In addition, however, the government will include, in a

separate filing no later than May 26th, the information requested in Paragraph 6 of

the petitioner’s Motion (ECF No. 15) as to each member of the class housed at Wyatt,

excluding the eight (8) mentioned in Para. 2 above. That information will be filed

under seal.

      4. No later than May 22, the parties shall meet for the following purposes: (a)

the government will determine whether there are any members of the class for whom

it will agree to a release hearing; and (b) the government will provide to the

petitioners a list of the members of the class, their current immigration status, and

the names of any attorneys who represent them in related matters. The parties will

report their progress to the Court no later than 2 p.m. on May 22, 2020.

IT IS SO ORDERED:



____________________________________
________
       ___
         _ ____________
                     _____________
                                ____
                                __
                                 __ __

Mary S. McElroy, U.S. District Judge



May 20, 2020
